Citation Nr: 1229583	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-01 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include depressive disorder and posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1970 to March 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

The record shows that the Veteran has been diagnosed with depressive disorder.  A medical diagnosis that differs from the claimed condition, in this case, posttraumatic stress disorder, does not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert, claimant and the evidence developed in processing the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  The Board has therefore expanded th claim to include service connection for depressive disorder.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The record shows that the Veteran served in the Republic of Vietnam from May 1971 to March 1972 in a Security Police Squadron.  He has submitted several statements that he was subjected to mortar and rocket attacks. 

On VA PTSD examination in March 2008, the VA examiner found that the Veteran did not have PTSD, and the diagnosis was depressive disorder, but the examiner did not offer an opinion on whether the depressive disorder was related to service.  



As the record is insufficient to decide the applicable theories of service connection, additional development under the duty to assist is needed. 

Also the Veteran has identified additional VA records that have not been requested.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify as it pertains to the recent amendment to 38 C.F.R. § 3.304(f). 

2.  Obtain VA records January 2009 from the Chicago VA Medical Center.  

3.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf records of Dr. Dan Fisher, Hindale, Illinois. 

4.  Afford the Veteran a VA examination, including psychological testing for PTSD, to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that any current psychiatric disorder, however diagnosed, is related to the Veteran's service in Vietnam. 









If PTSD is diagnosed, the VA examiner is asked to identify the in-service stressor or stressors, including fear of hostile military activity, if applicable. 

The Veteran's file should be made available to the VA examiner.  

5.  After the above development, adjudicate the claim of service connection, applying the current version of 38 C.F.R. § 3.304(f).  If the benefit sought is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals






Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


